Exhibit 10.17

PHILLIPS 66 DEFERRED COMPENSATION PLAN

FOR

NON-EMPLOYEE DIRECTORS

Section 1. Purpose of the Plan

The purpose of the Phillips 66 Deferred Compensation Plan for Non-Employee
Directors (“Plan”) is to provide a program whereby a member of the Board of
Directors of Phillips 66 (“Company”) who is not an officer or present employee
of the Company or any of its subsidiaries (“Non-Employee Director”) may elect
to:

 

1) receive the payment of part or all of the Cash Compensation payable to the
Non-Employee Director (“Cash Payment”),

 

2) defer the payment of part or all of the Cash Compensation payable to the
Non-Employee Director (“Deferred Payment”), credited into an account or accounts
established from time to time for that purpose (a “Deferred Compensation
Account”),

 

3) receive part or all of the Cash Compensation payable to the Non-Employee
Director in shares of Unrestricted Stock under the terms of the Phillips 66
Omnibus Stock and Performance Incentive Plan, or a successor plan (“Unrestricted
Stock Award”),

 

4) receive part or all of the Cash Compensation in shares of Restricted Stock
Units under the terms of the Phillips 66 Omnibus Stock and Performance Incentive
Plan, or a successor plan (“Restricted Stock Unit Award”), and

 

5) delay the settlement of Restricted Stock Units, issued under the terms of the
Phillips 66 Omnibus Stock and Performance Incentive Plan, or a successor plan.

 

- 1 -



--------------------------------------------------------------------------------

The amount of total compensation which is paid to the Non-Employee Director for
services rendered as a Non-Employee Director is set by resolution of the Board
of Directors and is comprised of a portion paid in cash (“Cash Compensation”)
and a portion paid in Restricted Stock Units and/or Unrestricted Stock (“Stock
Compensation”) of Phillips 66 common stock $.01 par value (“Phillips 66 Common
Stock”). Cash Compensation shall be earned for service as a Non-Employee
Director over each calendar month in which the Non-Employee Director is a member
of the Board of Directors of Phillips 66 and not an officer or employee of
Phillips 66 or any of its subsidiaries. Any Cash Compensation payable as a
result of assignment to a particular committee of the Board of Directors of
Phillips 66, chairmanship of a committee, or similar duties shall be deemed to
be earned for any calendar month in which the assignment, chairmanship, or
similar duties exist. Stock Compensation shall be earned annually by those
Non-Employee Directors who are members of the Board of Directors on the grant
date of the Stock Compensation.

This Plan is amended and restated with the intention to comply with section 409A
of the United States Internal Revenue Code of the Internal Revenue Code of 1986,
as amended (the “IRC”), which became generally effective on January 1, 2005, and
any regulations or other applicable guidance thereon, and shall be construed
accordingly. It is intended that provisions of the Plan dealing with Cash
Compensation or Stock Compensation earned and vested prior to January 1, 2005,
shall continue as in effect prior to that date as “grandfathered” provisions and
not be considered to be materially modified by this amendment and restatement.

 

- 2 -



--------------------------------------------------------------------------------

Section 2. Elections

 

(a) Cash Payment. For each calendar year, a Non-Employee Director may elect to
have payment of part or all of the Non-Employee Director’s Cash Compensation
paid in cash in each month earned. On or before December 20 (or such other date
in December as may be set from time to time for the orderly administration of
the Plan) of each year, the election to receive Cash Compensation to be paid in
the next calendar year may be made by giving written notice thereof in the
manner prescribed by the Company, except that such election may be made by the
end of the 30-day period after a Non-Employee Director is first elected to the
Board of Directors. The election becomes irrevocable on December 31 of the
calendar year prior to the year in which the Cash Compensation is to be earned.
In default of a timely election otherwise, a Non-Employee Director shall receive
Cash Compensation.

 

(b) Deferred Payment. For each calendar year, a Non-Employee Director may elect
to have payment of part or all of the Non-Employee Director’s Cash Compensation
deferred. On or before December 20 (or such other date in December as may be set
from time to time for the orderly administration of the Plan) of each year, the
election to defer Cash Compensation that would otherwise be paid in the next
calendar year may be made by giving written notice thereof in the manner
prescribed by the Company, except that such election may be made by the end of
the 30-day period after a Non-Employee Director is first elected to the Board of
Directors, to be effective for any Cash Compensation for that year earned
beginning the month after such election is made. The election becomes
irrevocable on December 31 of the calendar year prior to the year in which the
Cash Compensation is to be earned.

 

(c)

Unrestricted Stock Award. For each calendar year, a Non-Employee Director may
elect to receive Unrestricted Stock for part or all of the Cash Compensation
that would otherwise be paid in the next calendar year. On or before December 20
(or such other date in

 

- 3 -



--------------------------------------------------------------------------------

  December as may be set from time to time for the orderly administration of the
Plan) of each year, such election to receive Unrestricted Stock instead of cash
may be made by giving written notice thereof in the manner prescribed by the
Company, except that such election may be made by the end of the 30-day period
after a Non-Employee Director is first elected to the Board of Directors, to be
effective for any Cash Compensation for that year. Such election to receive
Unrestricted Stock becomes irrevocable on December 31 of the calendar year prior
to the year in which the Cash Compensation is to be earned.

 

(d) Restricted Stock Unit Award. For each calendar year, a Non-Employee Director
may elect to receive Restricted Stock Units for part or all of the Cash
Compensation that would otherwise be paid in the next calendar year. On or
before December 20 (or such other date in December as may be set from time to
time for the orderly administration of the Plan) of each year, such election to
receive Restricted Stock Units instead of cash may be made by giving written
notice thereof in the manner prescribed by the Company, except that such
election may be made by the end of the 30-day period after a Non-Employee
Director is first elected to the Board of Directors, to be effective for any
Cash Compensation for that year earned beginning the month after such election
is made. Such election to receive Restricted Stock Units becomes irrevocable on
December 31 of the calendar year prior to the year in which the Cash
Compensation is to be earned.

 

(e) Restricted Stock Units Settled.

 

  (i)

Non-Employee Directors may elect to set the time and form of settlement of
Restricted Stock Units as Phillips 66 Common Stock by elections made prior to
the calendar year in which such Restricted Stock Units are granted. Such
elections shall become irrevocable on December 31 of the calendar year in which
they are made;

 

- 4 -



--------------------------------------------------------------------------------

  provided, however, that a subsequent change in time or form of payment may be
allowed pursuant to the subsequent election provisions of Section 4(b) of this
Plan. Such elections shall be on the form or forms attached as Exhibits to this
Plan from time to time, the terms of which shall be incorporated herein by
reference. In the event an initial election is not timely made with regard to a
particular Restricted Stock Unit Award described in this Section 2(e)(i), then
restrictions on such Restricted Stock Unit Award shall lapse upon the earlier of
the death or the date six months after the date of separation from service,
whether by retirement, disability, or otherwise (than death), of the
Non-Employee Director to whom the Restricted Stock Unit Award was granted.
Notwithstanding anything in this Plan or on an election to the contrary, if the
Plan or the election would otherwise lapse restrictions on a Restricted Stock
Unit Award described in this Section 2(e)(i) on the separation from service of a
Non-Employee Director, such settlement shall not be made until the earlier of
the death of the Non-Employee Director or the date which is six months after the
date of such Non-Employee Director’s separation from service.

 

  (ii) A Restricted Stock Unit Award is made for services performed by the
Non-Employee Director in the year in which the Restricted Stock Unit Award is
made, not with regard to any prior year or later year service.

Section 3. Deferred Compensation Accounts

 

(a)

Credit for Deferral. The Company will establish and maintain Deferred
Compensation Accounts for each Non-Employee Director who defers Cash
Compensation and/or Restricted Stock Units which will be credited with the
amounts deferred for the year to

 

- 5 -



--------------------------------------------------------------------------------

  which the deferral relates. Amounts deferred shall be credited as soon as
practicable but not later than 30 days after the date the payment would
otherwise have been made. The value of the underlying Restricted Stock Units,
including all dividends that are reinvested, shall be the monthly average Fair
Market Value of the calendar month preceding the month in which the cash payment
or shares are to be delivered, as applicable. The monthly average Fair Market
Value of the Phillips 66 Common Stock is the average of the daily Fair Market
Value of the Phillips 66 Common Stock for each trading day of the month. The
daily Fair Market Value of the Phillips 66 Common Stock shall be deemed equal to
the average of the reported highest and lowest sales prices per share of such
Phillips 66 Common Stock as reported on the composite tape of the New York Stock
Exchange transactions.

 

(b)

Designation of Investments. The amount in each Non-Employee Director’s Deferred
Compensation Account shall be deemed to have been invested and reinvested from
time to time, in such “eligible securities” as the Non-Employee Director shall
designate. Prior to or in the absence of a Non-Employee Director’s designation,
the Company shall designate an “eligible security” in which the Non-Employee
Director’s Deferred Compensation Account shall be deemed to have been invested
until designation instructions are received from the Non-Employee Director.
Eligible securities are those securities designated by the Chief Financial
Officer of the Company. The Chief Financial Officer of the Company may include
as eligible securities, stocks listed on a national securities exchange, and
bonds, notes, debentures, corporate or governmental, either listed on a national
securities exchange or for which price quotations are published in The Wall
Street Journal and shares issued by investment companies commonly known as
“mutual funds”. The Non-Employee

 

- 6 -



--------------------------------------------------------------------------------

  Director’s Deferred Compensation Account will be adjusted to reflect the
deemed gains, losses and earnings as though the amount deferred was actually
invested and reinvested in the eligible securities for the Non-Employee
Director’s Deferred Compensation Account.

Notwithstanding anything to the contrary in this Section 3(b), in the event the
Company actually purchases or sells such securities in the quantities and at the
times the securities are deemed to be purchased or sold for a Non-Employee
Director’s Deferred Compensation Account, the Account shall be adjusted
accordingly to reflect the price actually paid or received by the Company for
such securities after adjustment for all transaction expenses incurred
(including without limitation brokerage fees and stock transfer taxes).

In the case of any deemed purchase not actually made by the Company, the
Deferred Compensation Account shall be charged with a dollar amount equal to the
quantity and kind of securities deemed to have been purchased multiplied by the
fair market value of such security on the date of reference and shall be
credited with the quantity and kind of securities so deemed to have been
purchased. In the case of any deemed sale not actually made by the Company, the
account shall be charged with the quantity and kind of securities deemed to have
been sold, and shall be credited with a dollar amount equal to the quantity and
kind of securities deemed to have been sold multiplied by the fair market value
of such security on the date of reference. As used herein “fair market value”
means in the case of a listed security the closing price on the date of
reference, or if there were no sales on such date, then the closing price on the
nearest preceding day on which there were such sales, and in the case of an
unlisted security the mean between the bid and asked prices on the date of
reference, or if no such prices are available for such date, then the mean
between the bid and asked prices to the nearest preceding day for which such
prices are available.

 

- 7 -



--------------------------------------------------------------------------------

The Treasurer may also designate a Fund Manager to provide services which may
include recordkeeping, Non-Employee Director accounting, Non-Employee Director
communication, payment of installments to the Non-Employee Director, tax
reporting and any other services specified by the Company in agreement with the
Fund Manager.

 

(c)

Payments. A Non-Employee Director’s Deferred Compensation Account shall be
debited with respect to payments made from the account pursuant to this Plan as
of the date such payments are made from the account. The payment shall be made
as soon as practicable, but no later than 2  1/2 months after the end of the
calendar year in which the payment date falls.

If any person to whom a payment is due hereunder is under legal disability as
determined in the sole discretion of the Chief Executive Officer, the Company
shall have the power to cause the payment due such person to be made to such
person’s guardian or other legal representative for the person’s benefit, and
such payment shall constitute a full release and discharge of the Company and
any fiduciary of the Plan.

 

(d) Statements. At least one time per year the Company or the Company’s designee
will furnish each Non-Employee Director a written statement setting forth the
current balance in the Non-Employee Director’s Deferred Compensation Account,
the amounts credited or debited to such account since the last statement and the
payment schedule of deferred amounts and deemed gains, losses and earnings
accrued thereon as provided by the deferred payment option selected by the
Non-Employee Director.

 

- 8 -



--------------------------------------------------------------------------------

Section 4. Deferred Payment Options

 

(a) Payment Option. With regard to Deferred Compensation Accounts established
for Cash Compensation or Stock Compensation that was not both earned and vested
prior to January 1, 2005, a Non-Employee Director may make a subsequent change
to an earlier election with regard to any such Deferred Compensation Account or
Award. Such subsequent change may change either the time or the form of payment
or both as to any particular Deferred Compensation Account or Award. Such
subsequent change shall not become effective unless one year passes after such
subsequent change is made and no event or time that would cause payment to be
made under the election that is being changed has occurred. Any such subsequent
change shall increase by at least five years the date on which payment will be
made from the date on which payment would have been made under the election that
is being changed. The Non-Employee Director is allowed to make no more than
three such subsequent changes per Deferred Compensation Account or Award. With
regard to a Deferred Compensation Account or Award as to which an election is in
effect to take payments in installments, such installments shall be considered
to be a single payment commencing on the first date an installment payment is
scheduled to be made, in accordance with Treasury Regulation section
1.409A-2(b)(2)(iii).

 

(b) Installment Amount. The amount of each installment shall be determined by
dividing the balance in the Non-Employee Director’s Deferred Compensation
Account as of the date the installment is to be paid, by the number of
installments remaining to be paid (inclusive of the current installment) or such
other installment option that may be offered.

 

- 9 -



--------------------------------------------------------------------------------

Section 5. Death of Non-Employee Director

Upon the death of a Non-Employee Director, the Non-Employee Director’s
beneficiary or beneficiaries designated in accordance with Section 6 of this
Plan, or, in the absence of an effective beneficiary designation, the surviving
spouse, or the Estate of the deceased Non-Employee Director, in that order of
priority, shall receive the beneficiary’s or beneficiaries’ portion of the
payments in accordance with the deferred payment schedule selected by the
Non-Employee Director, whether the Non-Employee Director’s death occurred before
or after such payments have commenced.

Section 6. Designation of Beneficiary

Each Non-Employee Director who defers under this Plan shall designate a
beneficiary or beneficiaries to receive the entire balance of the Non-Employee
Director’s Deferred Compensation Account by giving signed written notice of such
designation in the manner prescribed by the Company. Each Non-Employee Director
who has Restricted Stock Unit Award shall designate a beneficiary or
beneficiaries to receive any such Restricted Stock Units by giving signed
written notice of such designation in the manner provided by the Company. The
Non-Employee Director may from time to time change or cancel any previous
beneficiary designation in the same manner. The last written beneficiary
designation received by the Company shall be controlling over any prior
designation and over any testamentary or other disposition. After receipt by the
Company of such written designation, it shall take effect as of the date on
which it was signed by the Non-Employee Director, whether the Non-Employee
Director is living at the time of such receipt, but without prejudice to the
Company on account of any payment made under this Plan before receipt of such
designation.

 

- 10 -



--------------------------------------------------------------------------------

Section 7. Nonassignability

The right of a Non-Employee Director or beneficiary or other person who becomes
entitled to receive payments under this Plan shall not be pledged, assigned or
subject to garnishment, attachment or any other legal process by the creditors
of or other claimants against the Non-Employee Director, beneficiary, or other
such person.

Section 8. Administration, Interpretation and Amendment

The Plan shall be administered by the Chief Executive Officer of the Company or
his designee. The decision of the Chief Executive Officer with respect to any
questions arising as to the interpretation of this Plan, including the
severability of any and all of the provisions thereof, shall be final,
conclusive and binding. The Company reserves the right to amend this Plan from
time to time or to terminate the Plan entirely, provided, however, that no
amendment may affect the balance in a Non-Employee Director’s account on the
effective date of the amendment and any termination of the Plan with respect to
amounts subject to Code section 409A shall comply with the Treasury Regulation
section 1.409A-3(j)(ix).

Section 9. Nonsegregation

Amounts deferred pursuant to this Plan and the crediting of amounts to a
Non-Employee Director’s Deferred Compensation Account shall represent the
Company’s unfunded and unsecured promise to pay compensation in the future. With
respect to said amounts, the relationship of the Company and a Non-Employee
Director shall be that of debtor and general unsecured creditor. While the
Company may make investments for the purpose of measuring and

 

- 11 -



--------------------------------------------------------------------------------

meeting its obligations under this Plan such investments shall remain the sole
property of the Company subject to claims of its creditors generally, and shall
not be deemed to form or be included in any part of the Deferred Compensation
Account.

Section 10. Funding

All amounts payable under the Plan are unfunded and unsecured benefits and shall
be paid solely from the general assets of the Company and any rights accruing to
the Non-Employee Director or the beneficiary under this Plan shall be those of
an unsecured general creditor; provided, however, that the Company may establish
a grantor trust to pay part or all of its Plan payment obligations so long as
the Plan remains unfunded for federal tax purposes.

Section 11. Miscellaneous

 

(a) Except as otherwise provided herein, the Plan shall be binding upon the
Company, its successors and assigns, including but not limited to any
corporation which may acquire all or substantially all of the Company’s assets
and business or with or into which the Company may be consolidated or merged.

 

(b) This Plan shall be construed, regulated, and administered in accordance with
the laws of the State of Delaware except to the extent that said laws have been
preempted by the laws of the United States.

Section 12. Effective Date of the Plan

The Phillips 66 Deferred Compensation Plan for Non-Employee Directors is
effective May 1, 2012.

 

- 12 -